Title: From Tench Tilghman to John Laurance, 5 May 1781
From: Tilghman, Tench
To: Laurance, John


                        Dear Sir

                            Head Quarters 5th May 1781
                        
                        His Excellency has determined to have the Quarter Master at Fort pitt and all persons of proper Rank for such
                            a Court as can be held there to be tried upon the spot; which will save a quere of deposition and you a world of trouble.
                            But Brodhead must be determined upon deposition. If you will draw a proper deputation, leaving Blanks for the Name, it
                            shall be transmitted to the Officer next in Command to Colo. Brodhead with directions to fill up the
                            Blanks with the name of the Gentleman usually Officiating as Judge Advocate at the post. Were you to
                            address him a letter of instructions it might tend to more regularity in the issue. I am very sincerly Yours
                        
                            T. Tilghman
                        
                        
                            Plaintiff. Alexander Fowler Esqr. Auditor of Accounts
                            Western department
                            Defendant Colo. Danl Brodhead.
                        

                    